Same .Case — On a Re-heabins.
Duffel, J.
A re-hearing was granted in this case, from a conviction that the prescription of ten years, consecrated in the suit of Kemp v. Heirs of Cornelius, 14 An. 301, was erroneously applied in this cause, inasmuch as the same was not acquired at the inception of this action, May 31st, 1859, John Rice having only died November 26th, 1856.
The statute of limitation approved April 30th, 1853, (see Revised Statutes, p. 82, sec. 32,) provides that, “ hereafter all judgments for money, whether rendered within or without the State, shall be prescribed by the lapse of ten years from the rendition of such judgments.”
The appellants, assuming that before the passage of this statute, judgments were prescribed by thirty years, contend that the judgment against John Rice, which was rendered December 11th, 1840, is barred, by computing the time which preceded that change, according to the time then required, and adding it to the time which has elapsed since, according to the principle recognized by this court in the case of Goddard’s Heirs v. Urquhart, 6 La. 659.
We must bear in mind, that the Code does not provide specially for the prescription of judgments, and that our jurisprudence has studiously refrained from recognizing the application of even the longest prescription to domestic judgments. Louisiana State Bank v. Barrow et al., 2 An. 405 ; Deal & Co. v. Patterson, 12 An. 728, and the cases therein cited.
*651With these facts before us, we are satisfied that the Legislature did not intend that judgments should, in any case, be barred, under the statute, before the lapse of ten years from its promulgation.
As to the merits, we think that justice demands that the case be remanded for further evidence, and more particularly, to afford to the plaintiff the opportunity of showing, as her counsel asserts in the application for a re-hoaring, that the claims of Herman (Wrn. Debuys), of Montgomery, and of Fisk, which are all included in the tableau herein opposed, are evidenced by judgments of old standing.
It is, therefore, adjudged and decreed, that the judgment heretofore rendered by us be set aside, as also the judgment of the District Court, and that the cause be remanded for a new trial, and proceedings according to law; the appellee to pay the costs of the appeal.